UNPUBLISHED

                        UNITED STATES COURT OF APPEALS
                            FOR THE FOURTH CIRCUIT


                                       No. 21-1418


COURTNEY L. BROCKINGTON,

                     Plaintiff - Appellant,

              v.

CHARLES DAVIS BARR; BARR AND BARR LAW FIRM,

                     Defendants - Appellees.



Appeal from the United States District Court for the District of South Carolina, at Florence.
Margaret B. Seymour, Senior District Judge. (4:20-cv-03463-MBS)


Submitted: August 19, 2021                                        Decided: August 23, 2021


Before GREGORY, Chief Judge, FLOYD, and RUSHING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Courtney L. Brockington, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Courtney Brockington appeals the district court’s order accepting the magistrate

judge’s recommendation and dismissing Brockington’s civil complaint without prejudice

for lack of subject matter jurisdiction. On appeal, we confine our review to the issues

raised in the informal brief. See 4th Cir. R. 34(b). Because Brockington’s informal brief

does not challenge the basis for the district court’s disposition, she has forfeited appellate

review of the court’s order. See Jackson v. Lightsey, 775 F.3d 170, 177 (4th Cir. 2014)

(“The informal brief is an important document; under Fourth Circuit rules, our review is

limited to issues preserved in that brief.”). Accordingly, we affirm the district court’s

judgment. We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                                 AFFIRMED




                                              2